 In the Matter of JOHNSON-CARPER FURNITURE COMPANY, INC.andUNITED FURNITURE WORKERS OF AMERICA, CIOCase No. 5-R-2034.-Decided January 14,1946Mr. Kenneth M. BrimandMr. Roy L. Morgan,of Greensboro, N. C.,for the Company.Mr. Bernard Hiatt,of Martinsville, Va., for the Union.Miss Ruth E. Bliefield,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon petition duly filed by United Furniture Workers of America,CIO, herein called the Union, alleging that a question affecting com-merce had arisen concerning the representation of employees ofJohnson-Carper Furniture Company, Inc., Roanoke, Virginia, hereincalled the Company, the National Labor Relations Board provided foran appropriate hearing upon due notice before George L. Weasler,Trial Examiner.The hearing was held at Roanoke, Virginia, onSeptember 21, 1945. The Company and the Union appeared and par-ticipated.All parties were afforded full opportunity to be heard, toexamine and cross-examine witnesses, and to introduce evidence bearingon the issues.The Trial Examiner's rulings made at the hearing arefree from prejudicial error and are hereby affirmed.All parties wereafforded opportunity to file briefs with the Board.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACT1.THE BUSINESS OF THE COMPANYJohnson-Carper Furniture Company, Inc., is a Virginia corporationwith its principal place of business at Roanoke, Virginia, where it isengaged in the manufacture of bedroom furniture.During the yearending July 1, 1945, the Company purchased raw materials consisting65 N. L.R. B., No. 74.414 JOHNSON-CARPER FURNITURE COMPANY, INC.415chiefly of lumber, veneer, glue, hardware and mirrors, valued in excessof $200,000, approximately 50 percent of which was shipped to it frompoints outside the State of Virginia.During the same period the Com-pany produced goods valuedin excessof $400,000, approximately 90percent of which was shipped to points outside the State.The Company admits that it is engaged in commerce within themeaning of the NationalLabor Relations Act, and we so find.H. THE ORGANIZATION INVOLVEDUnited Furniture Workers of America is a labor organization, affil-iated with the Congress of Industrial Organizations, admitting tomembership employees of the Company.III.THE QUESTION CONCERNING REPRESENTATIONThe Company has refused to recognize the Union as the exclusivebargaining representative of its employees until such time as the Unionhas been certified by the Board in an appropriate unit.A statement of a Field Examiner of the Board, introduced intoevidence at the hearing, indicates that the Union represents a substan-tial number of employees in the unit hereinafter found appropriate.'We find that a question affecting commerce has arisen concerningthe representation of employees of the Company, within themeaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV. THE APPROPRIATE UNITWe find, in substantial accordance with the agreement of the parties,that all production and maintenance employees of the Company, in-cluding the powerhouse engineer, and the plant maid, but excludingall office clerical employees, the office maid, all factory clerks, factorystenographers, guards, the nurse, all foremen, assistant foremen,' andall other supervisory employees with authority to hire, promote, dis-charge, discipline, or otherwise effect changes in the status of em-ployees, or effectively recommend such action, constitute, a unitappropriate for the purposes of collective bargaining, within the mean-ing of Section 9 (b) of the Act.V.THE DETERMINATION OF REPRESENTATIVESWe find thatthe question concerning representation which has arisencan best beresolved by an election by secret ballot.1 The FieldExaminer reported that the Union presented 262 application-for-membershipcards,all ofwhich bore the names of employees on the Company's pay roll;that all of thecardswere dated between February and August 1945 ;and that there are approximately 456employees in the appropriate unit.sSometimes referredto as "sub-foremen "679100-46-vol 65-28 416DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe Company contends that all of its employees in the armed servicewho come within the appropriate unit and cannot be present at thepolls should be permitted to vote by mail in any election which theBoard may direct.The record reveals that the Company employsapproximately 393 employees within the unit found appropriate inSection IV, above, and there are about 176 employees presently in the.armed forces. It was testified that the Company does not expect anysubstantial change in its operations due to the cessation of hostilities,since it did not alter its operations materially during the war period.It appears that the circumstances here are not substantially or mate-rially different from those in theSouth West Pennsylvania Pipe Linescase 3 and we shall, therefore, as in that case, provide for mail ballotingof employees on military leave.We shall adopt the same procedurein this case as in theSouthWest Pennsylvania Pipe Limescase,wherein we stated :The Board's experience has shown that the speed and efficacywith which it can conduct elections has depended to a great extentupon the degree of cooperation afforded it by the interestedparties with respect to matters such as the physical arrange-ments for the election and the preparation of eligibility lists.Afree interchange between the interested parties of information onthe addresses and work categories of the employees to be ballotedby mail will be necessary in order to avoid challenges and post-election objections.Accordingly, the Board will make availableto all interested parties any information of this nature furnishedit by any other party. In the event that the parties should sendthe absentee voters any information or literature 6 bearing di-rectly or indirectly on the pending election, copies of all suchdocuments should be simultaneously filed with the RegionalOffice for inspection by or transmittal to the other parties.6Acceptance or transmittal of such literature by the Board's office is not to beconstrued as conferring immunity on the filing party in the event that objections arelater interposed concerning its content.The usual priciples will apply.Accordingly, we shall direct that the question concerning repre-sentation which has arisen be resolved by an election by secret ballotamong the employees in the appropriate unit who were employedduring the pay-roll period immediately preceding the date of theDirection of Election herein, subject to the limitations and additionsset forth in the Direction. In this case, the Regional Director shallmail ballots to employees within the appropriate unit on militaryleave,providedone or more of the parties hereto, within seven (7)days from the issuance of the Direction of Election, files with theRegional Director a list containing the names, most recent addresses,364 N. L. R. B. 1384. JOHNSON-CARPER FURNITURE COMPANY,INC.417and work classifications of such employees.The Regional Directorshall open and count the ballots cast by mail by employees on militaryleave,providedthat such ballots must be returned to and received atthe Regional Office within thirty (30) days from the date they aremailed to the employees by the Regional Director.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National La-bor Relations Board by Section 9 (c) of the National Labor RelationsAct, and pursuant to Article III, Section 9, of National Labor Rela-tions Board Rules and Regulations-Series 3, as amended, it is herebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with Johnson-CarperFurniture Company, Inc., Roanoke, Virginia, an election by secretballot shall be conducted as early as possible, but not later than sixty(60) days from the date of this Direction, under the direction andsupervision of the Regional Director for the Fifth Region, acting inthismatter as agent for the National Labor Relations Board, andsubject to Article III, Sections 10 and 11, of said Rules and Regula-tions, among employees in the unit found appropriate in Section IV,above, who were employed during the pay-roll period immediatelypreceding the date of this Direction, including employees who didnot work during said pay-roll period ,because they were ill or onvacation or temporarily laid off, and including employees in the armedforces of the United States, who shall present themselves in personat the polls, but excluding those employees who have since quit or beendischarged for cause and have not been rehired or reinstated prior tothe date of the election, to determine whether or not they desire to berepresented by United Furniture Workers of America, CIO, for thepurposes of collective bargaining.